~~ID/-D~
                                                      November 1, 2015


                                                          Elijah Taylor
                                                       James V. Allred Unit
                                                        2101 F~ 369 North
                                                    'Iowa Park, Texas 76367-


A b (2! 1 ''·A c 'oe t a ·-v' 1''
Cl-2rk of Court                                                                      COURT §,:ECE!V£o IN
Court of Criminal Appeals Of Texas                                                         . CRIMINAL APp
Office of th-2 Cl-2rk                                                                     J\!f'l•        cALs
P.O. Box 123G8                                                                               . ul/ 09 2015
AiJst\i'n ,·1 Teixa§1:787ll
/5_iJ:.~~i:in,   T:.'~x.;:;.·..::·..




RE: Ex Parte Taylor
                                       7:-:;fiJI.

                                                                               I. -- _.AliJelfiJ
                                                                                               coera. Clerk
                                                                                \
                                                                                 \
Dear Clerk of Court

      Enclosed please find an                            orig~nal   copy of tje Motion For

Leave To File Relator's Original Petition ForJWrit Of Mandamus,                                               ~
and an original copy of Relator's Original Petition For Writ Of

Mandamus to be filed with this Court.

      The P-2titioner/Relator pleai to this Honorable Court of

Criminal Appeals of Texas that he                               does~~t     have access to a copier

nor does the prison he reside at enable prisoner's with access

to a copier,                      thus, Taylor request that this Honorable Courtt

supply the Dallas County District Attorney, Mrs. Susan Hawk with

the necessary copies.

      Your time and consideration is greatly appreciated. Thank you.


                                                                    This document contains some
Sincerely,                                                          pages that are of poor quality
                                                                    at the time of imaging.

Elijah Isaiah Taylor                                                 Please forward a copy to:


!s/lJ.jyv~
                                                                     Clerk of Courts
                                                                     Frank Crowley Courthouse
                                                                     133 N. Riverfront Bl~d.
                                                                     Dallas, Texas 75202
                                                                   RECEIVED IN
                                                             COURT OF CRIMINAL APPEALS

                               CAUSE NO. W-11-40599-K              NOV Og 2015
                                  NO. WR-83 1 100-1

11J;I~Icf'AHt~SAIAH   TAYLOR                                  E~be8 Acosta. Clerk
                                                         IN T H

                                                        .TEXAS COURT OF

EX PARTE                                                 CRIMINAL APPEALS


                               MOTION FOR LEAVE TO FILE
             RELATOR'S ORIGINAL PETITION FOR WRIT OF r-n\NDAMUS


TO THE HONORABLE JUDGES. OF THE COURT OF CRIMINAL APPEALS:

COMES /~OW E i 1 j ah Taylor; hereinafter styled Petit i one5 /Relator 1

~ro    se1   and respectfully moves this Court for leave to file the

attached Writ of Mandamus in his own behalf and would show the

following:


                                    JURISDICTION

      This Honorable Court maintains original jurisdiction under

provisions afforded in the            Texa~    Constitution in Article 5 § 31

and in the Code of Criminal Procedure in§§§ 46.011 46.11 and SL

89.46. Only the Texas Court of Criminal Appeals has jurisdiction

in final post-conviction felony proceedings. Tex. Code of Crim.

Proc. Ann. Article 11.07 §            5:\t~= v




      The Petitioner/Relator has exhausted all administrative

remedies required by the State of Texas prior to bringing this

claim for relief in this Court.

      The facts set forth in the attached Writ of Mandamus are

undisputed 1 substantially true 1 and should be accepted :as              '.tEue'~T~

by this Honorable Court.


                                     1 of ]/
                             CONCLUSION

   The Criminal District Court has been holding Petitioner/

Relator's Application for Writ of Habeas Corpus pursuant to

Art. 11.07 since January 25,        2015, and the motions that were

attached have been·pending for the same amount of time. Taylor

submitted his Motion for Judgement on Pending Motions on October

1, 2015,    In accordance   wi~h   Inre Tasby,40 S.W.3d 190 (Tex.App.

Texarcana 2001) as stated by Judge Grant '' ... a three month

period is allowed for the.court to make it's ruling. Tex.           R~?.


Judici·al   Ad~in?/   reptihted in Tex.Gov. Code Ann.   tit.2, subtitle

F. App.     (Vernon 1998). This is a rule of judicial administration

adopted by the Supreme Court of Texas, This rule is set forth

in Rule 7(2), which requires a.district or statutory county

court judge to rule on a case within three(3) months after the

case is taken under advisement." Petitioner/Relator humbly

request that this Honorable Court consider this rule and compel

the lower Court to grant him an Evidentiary hearing        due~to    their

inordinate delay in      these~proceedinqs   which is a violation of

his due process rights guaranteed by the Fifth and Fourteenth

Amendment of the United States of America Constitutiofi.


                                   PRAYER

   Wherefore, premises considered, Petitioner/Relator pray that

this Honorable Court grant his Motion For Leave To File Relator's

Original Petition For Writ Of Mandamus and compel the        l~wer    Court

to proceed with the hearings in the name of justice.


                                              Respectfully Submitted,


                                              /s/l~~
                                              EilJa~~
                             2 of 3
                    CERTIFICATE REGARDING SERVICE

   I hereby certify that it is my belief and understanding that

the Dallas County District attorney Susan Hawk,   is a partici-

pant in the Court's CM/ECF program and that separate service of

the foregoing document is not required beyond the notification

of Electronic filing to be forwarded on November 1, 2015 upon

the filing of the foregoing document.


                                     /s/   t£~~ ,~ ~
                                     Elijah~r~D7l
                                     James V. Allred Unit
                                     2101 FM 369 North
                                     Iowa Park, Texas 76367-6568




                         VERIFICATION

   Pursuant to 28 U.S.C. § 1746, I, Elijah Taylor, do declare,

certify, and verify under penalty of perjury that the above

information is true and correct. Executed this lst day of

November,   2015.

                               Is/ ~~   d;       _--
                               ElijatlSaiahTayl~
                               TDCJ-ID # 1776071




                            3 of 3
             CAUSE NO. W-11-40599-K


                      TN THE
           COURT OF CRIMINAL APPEALS
                    CIE>FTTEXAS



              IN RE ELIJAH ISAIAH TAYLOR



   SEEKING WRIT OF MANDAMUS DIRECTED TO THE
   'PRESIDING' JUDGK-'.OF'~.THE-·'CRTMINAE. DISTRICT
   COURT NO. 4, DALLAS COUNTY, TEXAS
           CAUSE NO. F11-40599-K
           WRIT NO. WR-83, 100-1




RELATOR'S ORIGINAL PETITION FOR WRIT OF MANDAMUS



                                               RECEIVED IN
                                        COURT OF CRIMINAL APPEALS

                                               NOV 09 2015
                        IDENTITY OF PARTIES



The parties in this case are:


1. Petitioner/Relator

  Elijah Isaiah Taylor
  TDCJ-:-ID #1776071     ->




  James v. Allred Unit
  2101 FM 369 North
  Iowa P~rk, Texas 76367-6568




2. The State of Texas

  Susan Hawk
  District Attorney of Dallas County
  Frank Crowley Courthouse
  133 N. Riverfront Blvd.
  Dallas, Texas 75202
                      CAUSE NO. W-11-40599-K

                                 IN THE
                     COURT OF CRIMINAL. APPEALS
                                OF TEXAS

                         NO. WR-83,100-1


                       IN re Elijah Taylor
                                                            ,.


            RELATOR'S ORIGINAL    BETTT~0N   FOR WRIT OF MANDAMUS

        \
TO THE HONORABLE juDGES OF THE-TEXAS COURT OF CRIMINAL APPEALS:

COMES NOW Elijah Taylor     ~    the   Pet~tioner,    pro·se and respect-

fully moves this Honorable Court to issue a Writ of              Ma~damus   and

order the "Criminal. D:bstrict 1Court Number 4 of Dallas County,

Texas'' to either grant or deny Petitioner's Motion for Appoint-

ment of Counsel; Motion for a Evidentiary hearing; Motion for tre

Court T6 Take Judicial    Netic~;      Motion T6 Recuse Habeas Corpus

Judge; and Motion for Ad Testificant. Petitioner also moves this

Honorable Court to compel the Habeas Court, pursuant to Article

11.07 Section 3(c) of the Texas Code of         C~minal    Procedure, to

ha~~   a Findings of Fact and Conclusion Hearing or an Evidentiary

Hearing, and f6rward the Supplemental Transcript to this Honor-

able Court of Criminal Appeals         ~s1otdered    in a decree iPer Curiam

by this Court on May 13,2015, and would show the following:

                           I. JURISDICTION

   Jurisdiction.of this Court is invoked pursuant to the Texas

Code.of Criminal Procedure, Sections 46.01, 46.11 and 89.46 and
under provisions afforded in the Texas Constitution Article v

Section 3 or whatever applicable Texas Code of Criminal Proce-

dure, statue or rule necessary to invoke jurisdiction of this

Court. Article 11.07 vest complete jurisdiction over post con-

viction relief 'from final felony convictions in the Texas Court

of Criminal Appeals. citing to Ex Parte Hoang, 872 S.W.2d 694,

697    (T~x.Crim.App.   1993) hold that "The Court of Appeals does not

have jurisdiction to review post· conviction Habeas corpus:"

                     I I . ,-STATEMENT OF THE CASE

      Peiitioner is illegally resrained of his liberty by the Texas

Department of Criminal Justice-Institutional Division in the         All~


red Unit located at 2101 F.M. 369 North,         Iowa Park, Texas 76367-

6568 pursuant to an order of conviction imposing after being
           \
found guilty by a jury on March 23, 2012 of Capital Murder.

Petitioner has been sentenced to Li~e Without Parole.

               III. ARGUMENTS AND AUTHORITIES

      The Court of Criminal Appeals should issue a Mandamus to the

Habeas Court Judge of the Criminal District Court Number 4

directing the Court to tule)oniTayl!or's pending motions which

are in conjunction with the Petitioner's pending Writ of Habeas

Corpus pursuant to Article 11.07 .. These are the following pending

motions:

l.    Motion for Appointment of Counsel;

2. Motion for an Evidentiary Hearing;

3. Motion to Recuse Habeas Corpus J]Jdge;

4. Motion for the Court to take Judicial Notice; and

5. Motion for Ad Testificant
A. Pending Motions

     Petitioner understands that the.District              ~ourt   is busy with
civil and criminal proceedings. His case is one of many, and he

apologizes for any      inconv~nience     .caused. It may be that the Court

plans to rule on    hi~    motions, or has an internal procedure for

doing so. He simply ask that the Habeas Court make a decision

on the pending motions so that he may proceed in the Habeas forum

     Petitioner contends that in order for the Habeas Court to gain

adequate assessment of the facts involved in this case it's

imperative that these motions be adjudged. Holmes v. S. Carolina,

126 S.Ct.    (2006) when    the~Supreme       Court held that ''by evaluating

the strenght of only one parties evidence, no logical conclusion

can be reached regarding the strength of             contrar~      evidence

offered by the other party to rebut or cast doubt."

B~   Inordinate Delay

     The Habeas Court has been holding the Petitioner's motions

under advisement since        J~nuary   th~    25th 2015. Ten      ~onths   is

excessive~andcentirely        to lohg. These motions are in conjunction

with the    Petitioner~~8     Writ of Habeas      Co~pus   pursuant to Article

11.07, in which this Honorable Court of Criminal Appeals via

Per Curiam ordered the Habeas Court to resolve               theiissues~~ithin

90 days from the time the order was filed which was May 13, 2015.

     This Court also ordered the Habeas Court to forward the

supplemental transcript containing all affidavits and interroga-

tories or    transc~iption     of the court reporter's notes from any

hearing or    depositfu6n~,    along with the trial court's supplemental

findings of fact and conclusions of law within 120 days from the
above date. The Habeas Court has yet to follow the decree of this

Honor~ble      C~urt,   ~hd~ib~s1been     forty(40) days past the ordered

120 days deadline. Petitioner contends that this is a violation

of his Due Process rights guaranteed by the Fourteenth Amendment

of the United States of America's Constitution. The lOth Court of

Appeals in a remand stated:          ''This   Co~rt   ha~   said that a mere
                            I
lapse of time does not, in and of itself, c6nstitute a denial of

a constitutional right. Baliay v. Patterson, Warden, lOth Cir.

Lee v. State of Kansas, 346 F.2d 48, But an inordinate,                 ~eicess­
        )
ive   d~lay   may very well amount to .a denial of Due Process cogni-

zable in Federal Court." Smith v. State of kansas, 356 F.2d 654

(]6th Cir.); Kelly v. Krouse, Warden, 352 F.2d 506 (lOth Cir.).

      An inordinate, excessive and inexcusable delay may very well

amount to a denial of due process cognizable in Federal Court.

Smith v. Kansas, 356 F.2d 654, 655 (lOth Cir. 1966) cert. denied,

389 U.S.      871,888~S.Ct.     154 19   L~Ed.2d   151 (1967) in holding that:

"delays in processing defendants post-conviction motions for

relief in the state courts deprive him of the swift and                  impera~·~


tive remedy to which he was          constitutional~y        entitled, and   ~~1~


hence the Federal District Court was ordered to consider the

merits of Petitioner's claims for Federal habeas                 relief~'.

      In an abundance of caution the Petitioner Submitted a Motion

for Judgement on the pending motions on October the lst 2015, the

Habeas Court yet and still failed to take heed, therefore,

Petitioner humbly request that this Honorable Court acknowledge

the fact that the Habeas Court has undoubtedly violated his Due

Process rights and compel the court to hold a hearing on the
pending motions promtly, and to submit supplemental transcripts

and answers as      pr~viously   ordered by this Honorable Court.

     Trial Court may not     arbitr~rily    halt    proce~dings   in a pending

case, and mandamus will lie to compel a trial court to hear and

rule on motions pending before it. INre Tasby, 40 S.W. 3d -190                  (~2


(Tex.App.-Texarkana 2001). Judge Grant concurring with the

ruling in Tasby in hi_s opinion ·stated: "I agree with the majority

opini,op,~   but wri t'e separately to point out that even• in a case
                                                                                  I
which has been heard and then taken under advisement 'by the court

[a three month period is allowed for the court to make it's

r~ling.      Tex. R. Judicial Admin.?, reprinted in Tex. Gov. Code              ~,r


Ann. tit.2, subtitle F. App.         (Vernon 1998). This is a rule of

judicial administration       adopt~d   by the Supreme Court of Texas]

This rule is set forth in Rule 7(2), which requires a district or

statutory county court Judge to rule on a case within 3 months

after'the case is taken under advisement."

     In light of the concurring opinion of Judge Grant Petitioner

asserts to this Honorable Court that in accordance with the very
                                                                       I
same rules that Judge Grant cited          in~his   opinion, that the

Habeas Court inexcusable, excessive delay is unacceptable and

due to the tardiness of the Habeas Court he is entitled to

mandamus action.

c.   Violation Of Article 11.07 ot, '",
                                    The.:
                                        ."'
                                            Te·xas . Code of :CrJmzo;c~w>roc.
                                            .

     The District Clerk of Dallas. County~ Texas has a ministerial·

duty to recieve and file all papers in a criminal proceeding,

and perform all other duties imposed on the clerk by.law pursuant

to TCCP Art. 2.21, and is responsible under TCCP 11:07 Sec. 3(c)
to immediately transmit to the Court of Criminal Appeals a copy

of the application for writ of habeas corpus, any answers ft±ed

and a certificate reciting the date upon which that finding was

made if   the~convicting   court decides that there are no issues to

be resolved.

   The Distri~t Clerk violated Article 11.07 Section 3(c) of the

Texas Code of Criminal Procedure by failing to provide a copy of

the application for writ of habeas corpus, any answers filed,            and

a certificate reciting the date upon which-that finding was made

to the Court of Criminal Appeals within the time prescribed by

law and within a reasonable time from the date on which the doc-

uments were requested to be transmitted. Petitioner has gone well

beyond any requirement     or.o~Iigations   imposed~   upon him by the

Texas Code of Criminal Procedure. In contrast to petitioner's

efforts, the District Clerk has wholly failed to comply with the

Texas Code of Criminal Procedure, Article 11.07 Section 3(c), is

acting in bad faith, and has also failed to afford Petitioner the

the professional and common courtesy of any written responses to

his correspondence and request.

  Article 11.07 Sectioh 3(c) clearly.states that "[i]f the         con~\~

victing court decides that there are no such       issues,~the   clerk

shall immediately transmit {emphasis added] to the Court of

Criminal Appeals a copy of the Application, any answers filed,

and a certificate reciting the date upon whi.ch that finding was

made. Failure of the co~~t t~ act within the allowed 20 days(or

in this case 120 days)shall constitute such a finding.'' The

Dallas County District Clerk and the Habeas Court Judge of the
Criminal District Court Number 4 is in violation of this proce-

dure, ministerial duties, and thus the laws of this state.

D. This Petition Satisfies The requirement For Issuance
   Of A Writ Of Mandamus
   Petitioner has satisfied the requirements for issuance by this

Court for a Writ of Mandamus.

l.'' The Relator/Petitd:oner has a justifiable interest.

   Taylor must show that he has a              j~stifiable        interest in the

di~p~te.   See'' Ter~a~as      v~   Ramire~,   829    s.w.   2d 712, 713 (Tex.l991)

He' is incarcerated for Capital M~rder . and a. proper evidentiary

~earing may lead to exonerating him.                 His liberty constitutes a

]usti'f:iable intere·s•t ...                                         ..J

2. The' Relator/Petitioner Ha:s A Clear Right To Relief

   .Taylor must show' that he has a clear and legal right to the

perfoc~ance    of a certain act. Tilton. v. Marshall, 925                  s.w.   2d

672,   68.2 (Tex.l996). Taylor has done so .. He is entitled to a

ruling pursuant to Article lli.07 of the                Te~as     Code of Criminal               t

Procedure.

   This is a mandatory provision. The                habeE~:'S   .Court Judge is 1   , ·   :·,



required by this provision to conduct an evidentiary hear~ng and

respond.respond to this petition.

   The _Co~rt has discretion to determine Facts, findings and

conclusions    o~   the Writ of Habeas Corpus. Hopefully the Court

will do so. But until the court makes a ruling,                     the petitioner

cannot proceed.

E. Relator Has No Adequate Remedy At Law

    The Petitioner has exhausted his remedies and has no other
adequate remedy·at law. The act sought to be compelled is minis-

terial and not discretionary in nature. TCCP Art. 11.07 Section

3(c) requires the District     C~erk   and the Habeas     Co~rt   Judge to

immediately_.t.ransm:it to the Court of IC"riminal Appeals a copy of

the application for writ of habeas corpus, a~y answers filed and

a certificate reciting the date upon which· that finding was made,

if. the con\(icting court decides that there are        no~   issues to be

resolved. NO copy of the appli9ati6n for.writ of habeas corpus,

any answers filed,     and a certificate reciting the date upon which
        -n ;,· . .-.
that finding was made have     be~n    transmitte~    to the Court of
        {
Criminal Appeals. Had such documents been transmitted to the

Court of eriminal Appeals by the Disfrict Clerk as required by

statue, Petitioner would have recieved hotice from this Honor-

able Court of Criminal Appeals.

   When a party who' is subject to an improper Judicial decision

has no adequate remedy by appeal, mandamus will issue to correct

a clear abuse of discretion or the violation of a duty imposed

by law. Walker v. Packer, 827 S.W.2d B33, 839 (tex. 1992).

Generally, when there is a disputed issue of          m~teria~    fact, man-

damus reli~f will not be granted. See Burns v. Kelly, 658 S.W.2d

~3L,.   733 .( Tex .. App.-Fort Worth.l983, orig. proceeding).

   P~titioner/Relator     cannot proceed    f~rther   without the court's

ruling. He cannot appeal any order granting or denial without

an order.

                          . CONCLUSION,

   Petitioner/Relator understands the difficulty of operating a

district court which has many other pending civil and criminal
cases. He does not wish to cause the court any inconv~6*ence

Yet his motions in conjunction with his Writ of Habeas Corpus

pursuant to Art. 11.07, coupled with his original Writ of

Habeas Corpus pursuant to Art. 11.07 of the Tex. Code of Crim.

Procedure has been pending now forten (10) months. He respect-

fully reqeest that this Honorable Court of Criminal appeals

instruct the district Court to make a decision on his Writ of

Habeas Corpus so that he may proceed.


                              PRAYER

   Wherefore, premises considered, Mr. Taylor respectfully pray

for this Honorable Court to issue a Writ of.Mandamus to the

Habeas Court Judge of the Criminal District Court Number 4,

directing a decision on the above mentioned pending motions,

and his Writ   ~f   habeas Corpus .. Mr. Taylor also prays for all

other relief required by justice.


                                        Respectfully Submitted,



                                        Eli jahC3.ylo~776071

CERTIFICATE REGARDING SERVICE

   I hereby certify tha~ it is my 6eli~f an~ understanding that

the Dallas tounty_ Dist~ict. Attorney Susan. Hawke,   is a partici-

                                               .
pant in the Court's CM/ECF program and that ' separate service of

the foregoing documen~ is notr·required ~eyond the notification

of Electronic filing to be forwarded on November 1, 2015 upon

the filing of the foregoing document.